DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 20080207818 A1, of record).
With respect to claim 1, Lu teaches a process of molding comprising: applying mold release composition to a mold surface for forming a coating on the mold surface (P0020, P0070), the composition comprising a polysiloxane having the formula of formula 1 (Claim 1, explained in detailed below in other limitations)

    PNG
    media_image1.png
    183
    385
    media_image1.png
    Greyscale
 ()
where y≥3 and x ≥0 (n and m, claim 1, 1-50000 and 1-200), where a reactive moiety for the purposes of the present invention include those moieties that react on the mold surface to form bonds to other polymers of Formula (I) ( X and X’, functional terminal groups, Abstract, P0056 ), the mold surface, or both, where reactive moieties comprise one or more of R4, R5, R6,or R7 (R10 Y of Lu, equivalent to R7 of instant application), where R4, R5, R6,or R7 are the same or different and each is independently one or more of reactive moieties of glycydoxy, Ci-C8 alkoxy, Ci-C8 alkoxy having a substituent, a halogen of fluorine or chlorine, a C1-C8 halo alkyl  (R7 is a halo alkyl, Claim 1, equal to R10 Y of Lu), a Co-C8 hydroxyl alkyl, a primary or secondary amine having each group being Co-C8, an isocyanate, an ureido, a C2-C8 ethylenically unsaturated group, a C2-C8 ethylenically unsaturated group having a substituent, an acrylic, allyl alcohol, a halide, a hydroxyl group, methylacryloxy, acryloxy, mercapto, vinyl, styryl, chloropropyl, and sulfido, or independently one or more of unreactive moieties C1-C8 or longer alkyl, either branched or unbranched (R4-R6 are C1-C6 alkyl, Claim 1, equal to Lu’s R7-R9); and where R R2, R3, R8, R9, and R10 can be the same or different and each independently is a saturated C1-C8 or greater alkyl, either linear or branched (Claim 1, R2, R3, R8, R9 all CH3, R and R10 C1-4 alkyl); curing said composition to form a mold release coating (P0081); and placing of a material into contact with said mold release coating to form an article (P0085, molding with composite materials was performed); and removing the article from contact with said mold release coating (P0081, composite part released from the mold).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20080207818 A1, of record) as applied to claim 1 above, and further in view of Hoffman (US 4678815A).
With respect to claim 2, Lu fails to teach wherein the mold surface is a bladder surface, being silent on this. Hoffman teaches placing the green tire in a (C7L3-25). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by applying it to a bladder in the well-known use of molding tires in order to ensure easy release of the tire (C1L10-22). 
Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20080207818 A1, of record) in view of Hoffman (US 4678815A) and Moffett (US 20040235683 A1).
With respect to claim 3, Lu teaches a process of molding comprising: applying mold release composition to a mold surface for forming a coating on the mold surface (P0020, P0070), the composition comprising a polysiloxane having the formula of formula 1 (Claim 1, explained in detailed below in other limitations)
 
    PNG
    media_image1.png
    183
    385
    media_image1.png
    Greyscale
 ()
where y≥3 and x ≥0 (n and m, claim 1, 1-50000 and 1-200), where a reactive moiety for the purposes of the present invention include those moieties that react on the mold surface to form bonds to other polymers of Formula (I) ( X and X’, functional terminal groups, Abstract, P0056 ), the mold surface, or both, where reactive moieties comprise one or more of R4, R5, R6,or R7 (R10 Y of Lu, equivalent to R7 of instant application), where R4, R5, R6,or R7 are the same or different and each is independently one or more of reactive moieties of a C1-C8 halo alkyl  (R7 is a halo alkyl, Claim 1, equal to R10 Y of Lu), a Co-C8 hydroxyl alkyl, a primary or secondary amine having each group being Co-C8, an isocyanate, an ureido, a C2-C8 ethylenically unsaturated group, a C2-C8 ethylenically unsaturated group having a substituent, an acrylic, allyl alcohol, a halide, a hydroxyl group, methylacryloxy, acryloxy, mercapto, vinyl, styryl, chloropropyl, and sulfido, or independently one or more of unreactive moieties C1-C8 or longer alkyl, either branched or unbranched (R4-R6 are C1-C6 alkyl, Claim 1, equal to Lu’s R7-R9); and where R R2, R3, R8, R9, and R10 can be the same or different and each independently is a saturated C1-C8 or greater alkyl, either linear or branched (Claim 1, R2, R3, R8, R9 all CH3, R and R10 C1-4 alkyl); curing said composition to form a mold release coating (P0081); 
drying said composition to form a mold release coating (P0085); and placing of a material into contact with said mold release coating to form an article (P0085, molding with composite materials was performed); with the dried composition partially or fully transferring from the article to the molding surface (P0085) and removing the article from contact with said mold release coating (P0081, composite part released from the mold).
Lu fails to teach the release composition being applied to the inside of a green tire, being silent on the composite part being molded. In the same field of endeavor, lubricants in molding, Hoffman teaches placing the green tire in a mold and over a bladder with a release composition (C7L3-25); inflating the bladder to mold the tire (C1L10-22), It would have been obvious to one of ordinary skill in (C1L10-22). 
Lu as modified above by Hoffman is silent on performing more than one molding cycle without reapplying the composition to the green tires or the bladder, being silent on this. In the same field of endeavor, mold lubrication, Moffett teaches applying a release composition once and then performing repeated molding after that (P0035). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to perform these repeated steps in order to increase productivity while using less release agent (P0003, P0035). 
With respect to claim 4, Moffett further teaches further comprising repeat said injecting of said material and said removing the article (P0021 injection molded material, P0035). 
With respect to claim 5, Hoffman further teaches wherein the mold surface is a bladder surface (C7L3-25).
With respect to claim 6, Lu further teaches wherein said composition further comprises a solvent (P0004).
With respect to claim 7, Lu further teaches wherein said solvent is VOC free (P0048, non-VOC carrier).
With respect to claim 8, Lu further teaches wherein said solvent is water (P0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741